Case 18-12439-BLS   Doc 222   Filed 01/10/19   Page 1 of 5
Case 18-12439-BLS   Doc 222   Filed 01/10/19   Page 2 of 5
Case 18-12439-BLS   Doc 222   Filed 01/10/19   Page 3 of 5
Case 18-12439-BLS   Doc 222   Filed 01/10/19   Page 4 of 5
                                                              Case 18-12439-BLS                   Doc 222          Filed 01/10/19                    Page 5 of 5
                                                                                                  Exhibit A



                                                                               %          %
  Class           Class            Total    Members   Members    Members    Members    Members    Total Amount     Total Amount        Amount          Amount       % Amount   % Amount   Members Opt-   Claim Amount
  Name          Description       Members    Voted    Accepted   Rejected   Accepted   Rejected     in Class          Voted           Accepted         Rejected     Accepted   Rejected      Out            Opt-Out

             First Lien Secured
3A, 3B, 3C   Notes Claims           NA        18         18         0       100.00%     0.00%     $88,355,520.00   $66,266,640.00   $66,266,640.00       $0.00      100.00%     0.00%          0            $0.00

             Convertible Notes
4A, 4B, 4C   Claims                 NA        21         18         3       85.71%     14.29%     $49,858,282.14   $36,782,013.41   $36,639,232.47    $142,780.94    99.61%     0.39%          1         $7,190,407.00




                                                                                                           5
